 AMERICAN CAN COMPANY553American Can CompanyandTeamsters Local 651, af-filiatedwith the InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of AmericaCase 9-CA-10045June 9,1976DECISION AND ORDERBy MEMBERS JENKINS, PENELLO, AND WALTHERGeneral Counsel's Motion for Summary Judgmentshould not be granted Respondent thereafter filed aresponse to the Notice To Show Cause, entitledStatement in Opposition to Motion for SummaryJudgmentPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelUpon the entire record in this proceeding, theBoard makes the followingUpon a charge filed on February 11, 1976, byTeamsters Local 651, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on American Can Company,herein called the Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaint onMarch 12, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceedingWith respect to the unfair labor practices, the com-plaint alleges in substance that on January 14, 1976,following a Board election in Case 9-RC-10977 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate,' and that, commenc-ing on or about February 6, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do soOn or about March 30, 1976, Respondent filed itsanswer to the complaint admitting in part, and deny-mg in part, the allegations in the complaintOn April 29, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment Subsequently, on May 4, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the'Official notice is taken of the record in the representation proceedingCase 9-RC-1Q977, as the term record" is defined in Secs 10268 and102 69(g) of the Board's Rules and Regulations, Series 8 as amended SeeLTV Electrosystems, The,166 NLRB 938 (1967) enfd 388 F 2d 683 (C A 41968),Golden Age Beverage Co167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va 1967)Follett Corp,164 NLRB 378 (1967) enfd 397 F 2d 91 (C A 7 1968) Sec9(d) of the NLRA, as amendedRuling on the Motion for Summary JudgmentIn its answer and response, the Respondent deniesthe validity of the Union's certification as exclusivebargaining representative of the unit employees, ba-sically contending (1) that on the basis of its objec-tions the representation election should have been setaside because of the absence of the requisite labora-tory conditions and (2) that it had been denied a fairhearing and thereby deprived of due process by thefailure to consider alleged threats to company wit-nessesThe General Counsel contends that theRespondent's answer does not raise litigable issuesrequiring a hearing and that a summary judgment isappropriateWe agree with the General CounselReview of the record herein, including that in therepresentation proceeding, Case 9-RC-10977, estab-lishes that the Union won the election among theemployees in the stipulated unit conducted on April25, 1975, pursuant to a Stipulation for CertificationUpon Consent Election The Respondent filed timelyobjections to the conduct of the election alleging, insubstance, that (1) the physical voting arrangementsand the general atmosphere of confusion and coer-cion interfered with the secrecy of the ballot and withthe voters' freedom of choice, (2) there were numer-ous threats and acts of violence by union membersand adherents against employees opposed to theUnion, (3) union members and representatives madematerialmisrepresentations of fact, (4) there wasdamage to company property and to property of em-ployees who opposed the Union, and (5) the Unionmade promises of benefits, including the reduction orwaiver of initiation fees or dues, to influence employ-eesThereafter, the Regional Director directed ahearing on the issues raised by the Respondent's ob-jectionsAt the hearing before the Hearing Officer,the Respondent withdrew its objections alleging ma-terialmisrepresentations and promises of benefitsbut sought to litigate the issue of the Union's allegedthreats against employees, if they testified at the ob-jections hearing These threats were the subject of the224 NLRB No 84 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's unfair labor practice charge against theUnion in Case 9-CB-3026 2On October 17, 1975, the Hearing Officer issuedhis report and recommendations in which he (1) gaveno consideration to the allegations in Case 9-CB-3026 because the hearing was a wholly inappropriateforum in which to litigate the issues arising there-from, (2) concluded that the Respondent had failedto sustain the burden of proof implicit in its objec-tions, and, accordingly, (3) recommended that theobjections be overruled in their entirety and theUnion be certified The Respondent filed exceptions,with a supporting brief, to the Hearing Officer's re-port, reiterating its objections and asserting that theHearing Officer improperly failed to consider theallegations that union officials had threatened wit-nesses testifying for the Respondent and that the factof these threats confirmed that there was a course ofconduct designed to intimidate employees Accord-ingly, the Respondent requested that the case be re-manded for new credibility findings and new find-ings of fact with respect to the effect of threats andviolence on the election itself On January 16, 1976,the Board issued a Decision and Certification ofRepresentative in which it adopted the HearingOfficer's findings and recommendations and specifi-cally stated that "Upon consideration of the entirerecord, we do not find that the requisite laboratoryconditions of a Board election were lacking herein "Accordingly, it certified the Union as the exclusiverepresentative of all the employees in the stipulatedappropriate unit 3It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding 4All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceedingWe2On October 3 1975 the Respondent filed a request to appeal from theRegional Directors refusal to consider the charge in Case 9-CB-3026 uponwhich he had decided to issue a complaint,as blocking the processing of theunderlying representation proceeding, Case 9-RC-10977 On October 10,1975, the Board denied the request3Because of an inadvertent error,the Board,on January 21 1976 issuedan Order Correcting Decision and Certification of Representative to reflectthe correct description of the appropriate unit to which the parties hadstipulated4 SeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(f) and 102 69(c)therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceedingIn its answer and response, the Respondent alsocontends that it was denied a fair hearing on its ob-jection and thereby deprived of due process becauseof the failure to consider the Union's threats to theRespondent's witnesses 5We find no merit in thiscontention Basically, this issue was raised by the Re-spondent in the underlying representation proceed-ing and decided therein by the Board Further, it iswell established that a party is entitled to a hearingonly when it presentsa prima facieshowing of sub-stantial and material issues warranting a hearing Inadopting the findings and recommendations of theHearing Officer and specifically concluding that therecord did not establish the absence of the requisitelaboratory conditions of a Board election, the Board,in effect, found that there were no substantial or ma-terial issues warranting a hearing 6 Accordingly, weshall grant the Motion for Summary Judgment'On the basis of the entire record, the Board makesthe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a New Jersey corporation,is engagedin the manufacture and sale of wax-coated papercups at its Lexington, Kentucky, plant During thepast 12 months, a representative period, Respondenthad a direct outflow of goods,in interstate com-merce, valued inexcess of$50,000, which it sold andcaused to be shipped from its Lexington, Kentucky,plant directly to points located outside the State ofKentuckyWe find, on the basis of the foregoing, that Re-spondent is, and has been atall times material here-in,an employer engagedin commercewithin themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction hereinIITHE LABOR ORGANIZATION INVOLVEDTeamsters Local 651, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organi-zation within the meaning of Section 2(5) of the Act5The Respondentalso allegesthat on March 22, 1976 theRegional Di-rector advised that he wasaccepting a unilateral settlement agreement ofthe complaintissued in Case9-CB-30266 BlackmanUhler ChemicalDivision-Synalloy Corporation223 NLRB827 (1976)7 In view of our determinationherein,we find it unnecessary to rule uponthe GeneralCounsels requestto strikeas sham the Respondent's affirma-tive defenses alleged in its answer AMERICAN CAN COMPANY555IIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerceAll hourly rated production, maintenance,and warehousing employees employed by theEmployer at its manufacturing facility on Harbi-son Road, Lexington, Kentucky, and at its out-side warehouse at One Manchester Street, Lex-ington,Kentucky, including jitneydriverleadmen, excluding all other employees, officeand plant clericals, professional employees,technical employees, watchmen, guards, and su-pervisors as defined in the Act2The certificationOn April 25, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on January 14, 1976, as clarifiedon January 21, 1976, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the ActB The Request To Bargain and Respondent's RefusalCommencing on or about January 19, 1976, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit Commencingon or about February 6, 1976, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unitAccordingly,we find that the Respondent has,since February 6, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe ActV THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreementIn order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit SeeMar-Jac Poultry Company, Inc,136NLRB 785 (1962),Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600(C A 5, 1964), cert denied 379 U S 817 (1964),Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965)The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1American Can Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act2Teamsters Local 651, affiliated with the Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act3All hourly rated production, maintenance, andwarehousing employees employed by the Employerat its manufacturing facility on Harbison Road, Lex-ington,Kentucky, and at its outside warehouse atOne Manchester Street, Lexington, Kentucky, in-cluding jitney driver leadmen, excluding all otheremployees, office and plant clericals, professionalemployees, technical employees, watchmen, guards, 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct4 Since January 14, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct5By refusing on or about February 6, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act7The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Actrestraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act2Take the following affirmative action which theBoard finds will effectuate the policies of the Act(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement(b) Post at its manufacturing facility on HarbisonRoad and its outside warehouse, both in Lexington,Kentucky, copies of the attached notice marked"Appendix " I Copies of said notice, on forms pro-vided by the Regional Director for Region 9, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilypostedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewithORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Ameri-can Can Company, Lexington, Kentucky, its officers,agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Teamsters Local 651, af-filiated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unitAll hourly rated production, maintenance,and warehousing employees employed by theEmployer at its manufacturing facility on Harbi-son Road, Lexington, Kentucky, and at its out-side warehouse at One Manchester Street, Lex-ington,Kentucky, including jitneydriverleadmen, excluding all other employees, officeand plant clericals, professional employees,technical employees, watchmen, guards, and su-pervisors as defined in the Act(b) In any like or related manner interfering with,s In the event that this Order is enforcedby aJudgment of a UnitedStates Court of Appeals, the words in the notice reading Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withTeamsters Local 651, affiliated with theInterna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described belowWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the ActWE WILL, upon request, bargain with theabove-named Union, as the exclusiverepresen-tative of all employees in the bargaining unit de- AMERICAN CAN COMPANY557scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agree-ment The bargaining unit isAll hourly rated production, maintenance,and warehousing employees employed by theEmployer at its manufacturing facility onHarbison Road, Lexington, Kentucky, and atitsoutsidewarehouse at One ManchesterStreet, Lexington, Kentucky, including jitneydriver leadmen, excluding all other employ-ees,office and plant clericals, professionalemployees, technical employees, watchmen,guards, and supervisors as defined in the ActAMERICAN CAN COMPANY